Title: To Thomas Jefferson from Richard Richardson, 18 May 1801
From: Richardson, Richard
To: Jefferson, Thomas


               
                  Dr. Sir
                  Richmond May 18th 1801
               
               a letter addrested to mr Jones of this place I think Conserns me. I think I must be the person to whome the inquirey makes mention of as I no of no one Else by my name who was with you at that time and of no person being at philadelphia with you about that time and after takeing leave of you In Philadelphia I went on to new york and saw this man whome it is said is dead I should be glad to have your advice on this subject it is worthey of my attention Should you think proper to give me your advice on this subject you will be good Enough to send me a Certificate to Certify that I was on with you to Philadelphia and about that time and any advice from you on the subject will be vearey thankfuley Recievd by your vearey
               Humble servent
               
                  
                     Rd. Richardson
                  
               
               
                  Ps you will be good Enough to remit me the balance due me as I shall be in great want. I am yours
               
               
                  
                     Rd Rdson
                  
               
            